IN THE
                        TENTH COURT OF APPEALS

                               No. 10-14-00137-CV

2008 CHEVROLET CORVETTE, VIN#1G1YY36W585105455,
                                     Appellant
v.

THE STATE OF TEXAS,
                                                         Appellee


                          From the 66th District Court
                              Hill County, Texas
                             Trial Court No. 51,223


                                     ORDER


      Appellant’s “Motion for Dismissal for Want of Equity” filed on February 17, 2015

and supplemented on March 12, 2015 is denied.

                                       PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed September 17, 2015